               Case 2:20-cv-00730-BJR Document 8 Filed 06/08/20 Page 1 of 4



 1                                                                The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8              FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
10   HIRBOD H. ROWSHAN DDS, P.S.,         )             Case No. 2:20-cv-00730- BJR
     individually and on behalf of all others
                                          )
11   similarly situated,                  )             ORDER GRANTING STIPULATED
                                                        MOTION FOR STAY OF
                                          )             PROCEEDINGS PENDING RULING ON
12                             Plaintiff, )             CONSOLIDATION AND TRANSFER BY
13                                        )             JPML
                vs.                       )
14                                        )
     THE OHIO SECURITY INSURANCE          )
15   COMPANY,                             )
16                           Defendant. )
17

18
                                                 ORDER
19
            The Court having examined and considered Plaintiff Hirbod H. Rowshan DDS, P.S.
20
     (“Plaintiff”) and Defendant Ohio Security Insurance Company (“Defendant”) (collectively the
21
     “Stipulating Parties”) Stipulated Motion for Stay of Proceedings Pending Ruling on Consolidation
22
     and Transfer by JPML, finding that there is good cause,
23
            HEREBY ORDERS AND ADJUDGES THAT this matter is stayed in its entirety,
24
     including but not limited to (1) all scheduling deadlines pursuant to the Federal Rules of Civil
25
     Procedure, Local Rules of the United States District Court for the Western District of Washington
26
     and this Honorable Court, (2) discovery, and (3) the deadline to answer or otherwise respond to
27
     Plaintiff’s Complaint, pending a ruling by the JPML concerning the transfer of this action for
28   Case No.: 2:20-cv-00730-BJR
     ORDER                                        -1-
               Case 2:20-cv-00730-BJR Document 8 Filed 06/08/20 Page 2 of 4



 1
     inclusion in MDL No. 2942 for consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. In
 2
     the event that the JPML denies consolidation, the stay will automatically terminate seven (7) days
 3
     after the JPML’s decision denying consolidation, and Defendant shall have twenty-one (21)
 4
     additional days from the termination of the stay to answer, move, or otherwise plead in response
 5
     to Plaintiff’s Complaint.
 6
     IT IS SO ORDERED.
 7

 8          Dated this 8th day of June, 2020.
 9


                                                         A
10

11
                                                         Barbara Jacobs Rothstein
12                                                       U.S. District Court Judge
13   Presented By:
14   DATED this 5th day of June, 2020.
15                                                KELLER ROHRBACK L.L.P.
16
                                                  By: s/ Lynn L. Sarko
17                                                By: s/ Amy Williams-Derry
                                                  By: s/ Ian S. Birk
18                                                By: s/ Gretchen Freeman Cappio
                                                  By: s/ Irene M. Hecht
19                                                By: s/ Maureen Falecki
                                                  By: s/ Nathan L. Nanfelt
20
                                                     Lynn L. Sarko, WSBA #16569
21                                                   Amy Williams-Derry, WSBA #28711
                                                     Ian S. Birk, WSBA #31431
22                                                   Gretchen Freeman Cappio, WSBA #29576
                                                     Irene M. Hecht, WSBA #11063
23                                                   Maureen Falecki, WSBA #18569
24                                                   Nathan L. Nanfelt, WSBA #45273
                                                     1201 Third Avenue, Suite 3200
25                                                   Seattle, WA 98101
                                                     Telephone: (206) 623-1900
26                                                   Fax: (206) 623-3384
                                                     Email: ibirk@kellerrohrback.com
27                                                   Email: lsarko@kellerrohrback.com
28                                                   Email: gcappio@kellerrohrback.com
                                                     Email: ihecht@kellerrohrback.com
     Case No.: 2:20-CV-00730-BJR
     ORDER                                         -2-
             Case 2:20-cv-00730-BJR Document 8 Filed 06/08/20 Page 3 of 4



 1                                         Email: awilliams-derry@kellerrohrback.com
                                           Email: mfalecki@kellerrohrback.com
 2                                         Email: nnanfelt@kellerrohrback.com
 3
                                        By: s/ Alison Chase
 4                                         Alison Chase, pro hac vice forthcoming
                                           801 Garden Street, Suite 301
 5                                         Santa Barbara, CA 93101
                                           Telephone: (805) 456-1496
 6                                         Fax: (805) 456-1497
 7                                         Email: achase@kellerrohrback.com

 8                                      Attorneys for Plaintiff and the Proposed Classes

 9
                                        BAKER & HOSTETLER LLP
10
                                        s/ James R. Morrison
11                                      James R. Morrison, WSBA No. 43043
                                        999 Third Avenue, Suite 3600
12
                                        Seattle, WA 98104-4040
13                                      Tel:          (206) 332-1380
                                        Fax:          (206) 624-7317
14                                      Email:        jmorrison@bakerlaw.com

15                                      Attorneys for Defendant Ohio Security Insurance
                                        Company
16

17

18

19
20

21

22

23

24

25

26
27

28

     Case No.: 2:20-CV-00730-BJR
     ORDER                               -3-
           Case 2:20-cv-00730-BJR Document 8 Filed 06/08/20 Page 4 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     -4-
